Exhibit 99.1 Suncor Energy Inc. and Petro-Canada file Joint Information Circular and Proxy Statement CALGARY, May 1, 2009 – Suncor Energy Inc. (Suncor) (TSX/SU; NYSE/SU) and Petro-Canada (Petro-Canada) (TSX/PCA; NYSE/PCZ) today reported that each company has filed the Joint Information Circular and Proxy Statement (Circular) with securities regulators in Canada and the United States.The Circular has been filed on the SEDAR website (www.sedar.com), the Securities Exchange Commission’s (SEC’s) website (www.sec.gov) and is available on the joint merger site at www.suncorpetro-canada.com.
